Case 1:19-cv-08657-AJN Document 25-2 Filed 11/18/19 Page 1 of 5




                EXHIBIT B
                                        Case 1:19-cv-08657-AJN Document 25-2 Filed 11/18/19 Page 2 of 5

IAM National Pension Fund
LIFO Loss in Farfetch Limited (FTCH)
Class Period: 09/20/18 - 08/08/19
CUSIP: 30744W107 / ISIN: KY30744W1070
Retained share price: $9.1313 (08/09/19 - 11/06/19)                                                                   9.1313

   Transaction          Date            Shares        Price      Cost                  Transaction   Date   Shares   Price     Proceeds

Purchase                5/16/2019            6,315    22.6924   $143,302.51
Purchase                5/16/2019              244    22.6050     $5,515.62
Purchase                5/16/2019            7,309    22.6092   $165,250.64
Purchase                5/16/2019           24,364    22.6657   $552,227.11
Purchase                5/16/2019            7,309    22.6000   $165,183.40
Purchase                5/16/2019           35,782    22.6854   $811,728.98
Purchase                5/17/2019            7,309    22.6331   $165,425.33
Purchase                5/17/2019            2,437    22.7950    $55,551.42
Purchase                5/17/2019           13,683    22.7840   $311,753.47
Purchase                5/17/2019            4,873    22.7400   $110,812.02
Purchase                5/17/2019            2,115    22.5800    $47,756.70
Purchase                5/17/2019           19,491    22.7472   $443,365.68
Purchase                5/20/2019           14,618    22.3500   $326,712.30
Purchase                5/20/2019              487    20.9820    $10,218.23
Purchase                5/20/2019              745    21.6500    $16,129.25
Purchase                5/20/2019           11,813    21.3488   $252,193.37
Purchase                5/23/2019            9,692    21.1556   $205,040.08
Purchase                5/24/2019            1,434    21.8649    $31,354.27
Purchase                5/24/2019            3,101    21.8742    $67,831.89
Purchase                5/24/2019            1,660    21.8203    $36,221.70
Purchase                5/24/2019            1,593    21.8223    $34,762.92
Purchase                5/28/2019            3,249    22.1983    $72,122.28
Purchase                5/28/2019              143    22.3050     $3,189.62
Purchase                5/28/2019            2,336    22.1263    $51,687.04
Purchase                5/29/2019              446    21.7500     $9,700.50
Purchase                5/29/2019            4,770    21.8096   $104,031.79
Purchase                5/29/2019            2,467    21.7462    $53,647.88
Purchase                5/29/2019              413    21.9346     $9,058.99
Purchase                5/30/2019            4,864    21.5081   $104,615.40
Purchase                5/30/2019              505    21.2325    $10,722.41
Purchase                5/30/2019              676    21.6119    $14,609.64
Purchase                 6/4/2019              508    19.0000     $9,652.00
Purchase                 6/4/2019            1,015    19.3175    $19,607.26
Purchase                 6/4/2019            2,873    19.1493    $55,015.94
Purchase                 6/4/2019              507    19.0200     $9,643.14
Purchase                 6/5/2019            1,374    19.0631    $26,192.70
Purchase                 6/5/2019           10,336    19.1102   $197,523.03
                                                                         Page 1 of 2
                                        Case 1:19-cv-08657-AJN Document 25-2 Filed 11/18/19 Page 3 of 5

IAM National Pension Fund
LIFO Loss in Farfetch Limited (FTCH)
Class Period: 09/20/18 - 08/08/19
CUSIP: 30744W107 / ISIN: KY30744W1070
Retained share price: $9.1313 (08/09/19 - 11/06/19)                                                                          9.1313

   Transaction          Date            Shares        Price        Cost                  Transaction   Date   Shares        Price       Proceeds

Purchase                 6/5/2019            1,209    19.1000      $23,091.90
Purchase                 6/5/2019            1,440    19.1717      $27,607.25
Purchase                 6/5/2019            3,200    19.0409      $60,930.88
Purchase                 6/6/2019              322    19.8350       $6,386.87
Purchase                 6/6/2019              190    19.5000       $3,705.00
Purchase                 6/6/2019           15,601    19.7263    $307,750.01
Purchase                 6/6/2019            3,204    19.8460      $63,586.58
Purchase                 6/6/2019              554    19.5200      $10,814.08
Purchase                6/10/2019            3,906    19.7306      $77,067.72
Purchase                6/10/2019            1,041    19.8700      $20,684.67
Purchase                6/10/2019           12,976    19.8320    $257,340.03
Purchase                6/11/2019            2,053    21.0650      $43,246.45
Purchase                6/11/2019            3,648    20.6667      $75,392.12
Purchase                6/11/2019            9,648    20.7278    $199,981.81
Purchase                6/11/2019            5,477    20.7449    $113,619.82
Purchase                6/12/2019            5,965    21.3891    $127,585.98
Purchase                7/15/2019            8,384    20.4534    $171,481.31
Purchase                7/15/2019            1,134    20.4950      $23,241.33
Purchase                7/15/2019            1,630    20.5035      $33,420.71
Purchase                7/16/2019            1,043    20.5548      $21,438.66
Purchase                7/16/2019            1,855    20.7242      $38,443.39
Purchase                7/17/2019               15    21.2813        $319.22
Purchase                7/17/2019               10    21.3115        $213.12
Purchase                7/18/2019              130    21.2902       $2,767.73
Purchase                7/18/2019                9    21.3150        $191.84        Retained                    (297,500)    9.1313   ($2,716,552.78)
                                           297,500              $6,419,664.94                                   (297,500)             ($2,716,552.78)

                                                                                                                               Loss   ($3,703,112.17)




                                                                           Page 2 of 2
                                        Case 1:19-cv-08657-AJN Document 25-2 Filed 11/18/19 Page 4 of 5

Oklahoma Firefighters
LIFO Loss in Farfetch Limited (FTCH)
Class Period: 09/20/18 - 08/08/19
CUSIP: 30744W107 / ISIN: KY30744W1070
Retained share price: $9.1313 (08/09/19 - 11/06/19)                                                                   9.1313

   Transaction          Date            Shares        Price      Cost                  Transaction   Date   Shares   Price     Proceeds

Purchase                5/16/2019            3,172    22.6924    $71,980.29
Purchase                5/16/2019           12,238    22.6657   $277,382.84
Purchase                5/16/2019            3,671    22.6000    $82,964.60
Purchase                5/16/2019            3,671    22.6092    $82,998.37
Purchase                5/16/2019              122    22.6050     $2,757.81
Purchase                5/16/2019           17,973    22.6854   $407,724.69
Purchase                5/17/2019            6,873    22.7840   $156,594.43
Purchase                5/17/2019            1,062    22.5800    $23,979.96
Purchase                5/17/2019            1,224    22.7950    $27,901.08
Purchase                5/17/2019            9,790    22.7472   $222,695.09
Purchase                5/17/2019            2,447    22.7400    $55,644.78
Purchase                5/17/2019            3,671    22.6331    $83,086.11
Purchase                5/20/2019              245    20.9820     $5,140.59
Purchase                5/20/2019              375    21.6500     $8,118.75
Purchase                5/20/2019            5,932    21.3488   $126,641.08
Purchase                5/20/2019            7,343    22.3500   $164,116.05
Purchase                5/23/2019            4,870    21.1556   $103,027.77
Purchase                5/24/2019              721    21.8649    $15,764.59
Purchase                5/24/2019              800    21.8223    $17,457.84
Purchase                5/24/2019            1,558    21.8742    $34,080.00
Purchase                5/24/2019              834    21.8203    $18,198.13
Purchase                5/28/2019            1,632    22.1983    $36,227.63
Purchase                5/28/2019            1,174    22.1263    $25,976.28
Purchase                5/28/2019               72    22.3050     $1,605.96
Purchase                5/29/2019            2,396    21.8096    $52,255.80
Purchase                5/29/2019            1,239    21.7462    $26,943.54
Purchase                5/29/2019              223    21.7500     $4,850.25
Purchase                5/29/2019              207    21.9346     $4,540.46
Purchase                5/30/2019              339    21.6119     $7,326.43
Purchase                5/30/2019            2,442    21.5081    $52,522.78
Purchase                5/30/2019              254    21.2325     $5,393.06
Purchase                 6/4/2019              255    19.0000     $4,845.00
Purchase                 6/4/2019              255    19.0200     $4,850.10
Purchase                 6/4/2019              510    19.3175     $9,851.93
Purchase                 6/4/2019            1,442    19.1493    $27,613.29
Purchase                 6/5/2019              608    19.1000    $11,612.80
Purchase                 6/5/2019            5,193    19.1102    $99,239.27

                                                                         Page 1 of 2
                                        Case 1:19-cv-08657-AJN Document 25-2 Filed 11/18/19 Page 5 of 5

Oklahoma Firefighters
LIFO Loss in Farfetch Limited (FTCH)
Class Period: 09/20/18 - 08/08/19
CUSIP: 30744W107 / ISIN: KY30744W1070
Retained share price: $9.1313 (08/09/19 - 11/06/19)                                                                          9.1313

   Transaction          Date            Shares        Price        Cost                  Transaction   Date   Shares        Price       Proceeds

Purchase                 6/5/2019              690    19.0631      $13,153.54
Purchase                 6/5/2019              723    19.1717      $13,861.14
Purchase                 6/5/2019            1,608    19.0409      $30,617.77
Purchase                 6/6/2019              160    19.8350       $3,173.60
Purchase                 6/6/2019            7,841    19.7263    $154,673.92
Purchase                 6/6/2019               95    19.5000       $1,852.50
Purchase                 6/6/2019              278    19.5200       $5,426.56
Purchase                 6/6/2019            1,610    19.8460      $31,952.06
Purchase                6/10/2019            6,516    19.8320    $129,225.31
Purchase                6/10/2019            1,961    19.7306      $38,691.71
Purchase                6/10/2019              523    19.8700      $10,392.01
Purchase                6/11/2019            4,844    20.7278    $100,405.46
Purchase                6/11/2019            1,031    21.0650      $21,718.02
Purchase                6/11/2019            2,751    20.7449      $57,069.22
Purchase                6/11/2019            1,832    20.6667      $37,861.39
Purchase                6/12/2019            2,996    21.3891      $64,081.74
Purchase                7/15/2019            4,170    20.4534      $85,290.68
Purchase                7/15/2019              564    20.4950      $11,559.18
Purchase                7/15/2019              811    20.5035      $16,628.34
Purchase                7/16/2019           11,175    20.7242    $231,592.94
Purchase                7/16/2019            6,282    20.5548    $129,125.25
Purchase                7/17/2019              196    21.2813       $4,171.13
Purchase                7/17/2019              138    21.3115       $2,940.99
Purchase                7/18/2019            1,718    21.2902      $36,576.56
Purchase                7/18/2019              119    21.3150       $2,536.49       Retained                    (167,465)    9.1313   ($1,529,168.10)
                                           167,465              $3,598,486.93                                   (167,465)             ($1,529,168.10)

                                                                                                                               Loss   ($2,069,318.83)




                                                                           Page 2 of 2
